Citation Nr: 1625179	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1965.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from December 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at an August 2013 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

In April 2014, the Board denied service connection for the appeal listed above, in addition to disposing of several other claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) with respect to the Board's denial of service connection for a left shoulder disability, a traumatic brain injury (TBI), left-hand tremor disorder, and higher ratings for the service-connected lumbar spine.  In November 2015, the Court issued a Memorandum Decision affirming the Board's decision with respect to service connection for the TBI, left-hand tremor condition, and higher ratings for a lumbar spine disability, and setting aside and remanding the claim for service connection of a left shoulder disability.  Thus, the issue of entitlement to service connection for a left shoulder disability returns to the Board for further appellate review.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals it to contain the Board hearing transcript.  A review of the VBMS file reveals the Court documents discussed above.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDING OF FACT

The competent and credible evidence of record does not reflect a currently diagnosed left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in April 2009 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, and private treatment records, and a VA examination was conducted in September 2010.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Board acknowledges that not all of the STRs were available and that a formal finding has been issued to this effect.  See August 2010 Formal Finding.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

Next, the Board finds that the September 2010 VA examination is adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that in the November 2015 Memorandum Decision, the Court indicated that another VA examination may be required in service connection cases if there is an indication that a veteran's claimed disorder worsened such that the full disability picture was not available to the first examiner; however, in this case, there is no such indication.  Notably, the Board separately denied service connection for left sided weakness in its 2014 decision, and in its Memorandum decision, the Court cited the Veteran's contentions of increased problems with his left side (as opposed to the shoulder) when finding the Board needed to explain why a new examination was not indicated.  Here, there is no indication in the file or in the hearing testimony that the Veteran's left shoulder symptoms had increased in severity since he was examined in September 2010.  Moreover, the Board appreciates the Veteran's testimony that the September 2010 VA examiner did not listen to his account of the series of events that led to his present claim for service connection.  While it is frustrating for the Veteran to feel as if the examiner was not listening to him, this case turns on whether the Veteran has a current disability.  As a current disability has not been shown, the Board's inquiry may end.  

Next, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's nature and etiology of any left shoulder disorder.  The Board acknowledges that it did not expressly explain the elements necessary for service connection; however, such omission was nonprejudicial as the Veteran demonstrated in his October 2010 Substantive Appeal that he knew the elements of service connection.  In this regard, he cited the required elements, including the requirement for a current disability, and that he believed he had provided evidence of the same.  Notably, the Memorandum Decision did not indicate that a new hearing was required to address the noted deficiencies with respect to the 38 C.F.R. § 3.103(c)(2) requirements but rather, that the Board could have explained why any such deficiencies were nonprejudicial.  The Board has herein complied with the Memorandum Decision.  

Moreover, the record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative during the hearing or at any other time.  The Board finds that no further action is required with respect to the issue as any failure to meet the requirements of 38 C.F.R. § 3.103(c)(2) was a procedural error and a remand to correct the error would only unduly delay resolution of the claim.  

In Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), the Federal Circuit noted that, for procedural issues, an appellant's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.  In this case, the evidence does not indicate that the Veteran has, or has had at any point pertinent to the claim, a current left shoulder disability.  Again, the Veteran has not responded to the Board's March 2016 letter offering an opportunity to submit additional evidence in support of his claim.  

Moreover, the Veteran is represented by a service organization.  Significantly, his representative offered a statement in May 2016 and did not request a new hearing to correct any procedural error under 38 C.F.R. § 3.103(c)(2) or offer any evidence of a current left shoulder disability.  For these reasons, the Board finds that no further development is required regarding the claim of entitlement to service connection for a left shoulder disorder as a remand would only unduly delay resolution of the claim.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

II. Service Connection

In this case, the Veteran asserts that he has a left shoulder disorder that was incurred during an accident in service, when a plane door fell on him.  Alternatively, he asserts that the left shoulder disorder is secondary to other disabilities incurred during the same event. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown , 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310 ).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As a threshold issue, the evidence does not establish a currently diagnosed left shoulder disability.  Although the Veteran has alleged such disability, to include that his shoulder was injured during the May 1964 incident in which he asserts he sustained a head injury, no such disability has been diagnosed during the appeal period.  The September 2010 VA examiner concluded that there was no diagnosis to make because although there were symptoms present on physical examination, there was no current clinical objective evidence of diagnosable disease or pathology, and as such, no opinion could be provided because there was no diagnosis of a left shoulder disability.  The evidence of record supports the opinion; the VA and private treatment records associated with the claims file do not diagnose a left shoulder disability.  Accordingly, service connection for a left shoulder disability is not warranted.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In this case, the Board acknowledges the Veteran's belief that he has a current left shoulder disability; however, any actual diagnosis of a left shoulder disorder requires objective testing to diagnose.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the statement is not supported by the evidence of record, and the Veteran has not been shown to be competent to render a medical diagnosis of a left shoulder disability, his opinion as to his current diagnosis is not probative.  

The probative and persuasive evidence fails to show that the Veteran has an underlying disability manifested by left shoulder symptoms.  As discussed above, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, supra.  Consequently, the claim must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current left shoulder diagnosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

Service connection for a left shoulder disorder is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


